ON PETITION FOR REHEARING.
A carefully prepared and elaborate petition for rehearing has been filed in this case. The case was originally presented by foreign counsel, but since the decision in this court local counsel have been employed, and the greater part of the petition for rehearing was evidently prepared by local counsel. In so far as the petition relates to questions passed upon in the opinion handed down, we adhere to our rulings. Much of the petition, however, is devoted to grave, and complicated jurisdictional and constitutional questions that were *550in no manner presented to the trial court or to this court upon the argument, and we desire to take this occasion to condemn a practice that has become far too prevalent in this state, not that this case is more, or as much, open to the censure, as many other cases that we are required to consider, but because we desire the bar of the state generally to understand that it will hereafter be the rule of this court, from which departure will be made only in extreme cases, that no question will be considered upon a petition for rehearing that was not presented on the argument or decided in the opinion of the court. Our reason for the rule cannot be better stated than by quoting from adjudicated cases, citing first the language of Chief Justice Murray in Andrews v. Hill Co., 7 Cal. 334: “This case may be said (without any disrespect to the counsel for the respondents) to be a fair illustration of a most pernicious practice which has sprung up among the bar in many instances, of presenting cases without that care and examination of the record which is necessary to a correct understanding of the case, and afterwards trusting to the indulgence of the court by way of a petition for a rehearing. In fact, so common has the practice become that the idea that a reargument will be granted as a matter of course seems generally to obtain, and petitions are filed in almost every case that is decided. I have had occasion to observe in the last two years that the best, and in many instances the only, arguments which were made in cases before us were in the form of petitions for rehearing. Such a practice does great injustice to the bar and the court, and frequently imposes upon us double labor, besides giving to the decisions a seeming contradiction.” And in Dougherty v. Henairie, 49 Cal. 686, which was an attack upon a tax deed, the court said: “The sufficiency of the deed in this particular not having been questioned at the argument or in the briefs of counsel, we decline to consider the point now. The proper dispatch of the business of the court requires that counsel should state the grounds on which they rely in their briefs, and not reserve other points to be set up in a petition for a rehearing, after a decision of all the cause.” In Ramsey v. Barbaro, 12 Smedes & M. 299, the court said: “We cannot grant rearguments on points or questions not raised in the first argument or assigned for error. This would be tolerating experiments on the judgment of the court, and trying cases by-halves.” In Knoth v. Barclay, 8 Colo. 306, 7 Pac. Rep. 289, the court said: “It is the duty of counsel to present all questions upon which they rely in their briefs and arguments in the first instance, and the court, in reviewing the cause, does not usually go beyond the subjects to which its attention is thus invited. It would be obviously unfair to permit the presentation of such questions as the one now before us at this stage of the proceedings. Counsel are not permitted to present part of their'case at the formal submission, and the remainder upon the petition for a rehearing.” See, further, Rogers v. Laytin, 81 N. Y. 642; Weil v. Nevitt, 18 Colo. 17, 31 Pac. Rep. 487; U. S. v. Hall, 11 C. C. A. 294, 63 Fed. Rep. 475; *551Tolman v. Bowerman, 6 S. D. 207, 60 N. W. Rep. 751. Petition denied.
(84 N. W. Rep. 481.)